This action is brought by the vendors to compel the specific performance of a contract made on June 29, 1916, for the purchase of Nos. 109, 111 and 113 West Fifty-seventh street, New York. The price fixed was $280,000 of which $28,000 was paid down. The premises were to be conveyed in fee, free of all incumbrances except certain covenants against nuisances. On August first the plaintiffs tendered such a deed as the contract required. It was refused.
The parties understood that the land described in the contract was but a part of a larger purchase and that upon the whole of it the defendant desired to erect a *Page 323 
business building. The remainder of the plot, 114 West Fifty-eighth street, belonged to a Mrs. Flagg. The contract recited a simultaneous contract with her, and stated that the covenants contained in it were dependent upon the simultaneous delivery of the two deeds. If upon examination the title to the Flagg premises was found unmarketable then the purchaser was not obliged to complete its contract with the plaintiffs and was entitled to be repaid its $28,000.
After the execution of this contract and on July twenty-fifth a so-called "zoning ordinance" was adopted by the city of New York under statutes then in force which prohibited the erection of a business building on the Flagg property. As to it, the ordinance was repealed on July 12th, 1918, and before the trial. It was because of this fact that the defendant refused to complete its bargain with the plaintiffs.
We have held that the zoning ordinance is a valid exercise of the police power, and that it did not constitute an incumbrance upon the Flagg property or render it unmarketable. (LincolnTrust Co. v. Williams Bldg. Corp., 229 N.Y. 313.) Yet it is possible that had this action been brought by Mrs. Flagg upon her contract, a refusal to decree specific performance might be upheld. (Anderson v. Steinway, 178 App. Div. 507; affd.,221 N.Y. 639.) But the question here is somewhat different. The plaintiffs offered a perfect title. The circumstance mentioned in the contract, that the title to 114 West Fifty-eighth street should be found unmarketable, under which the defendant might refuse to complete its bargain, had not arisen. Does then the fact that two separate parcels are bought from separate owners for a common purpose and that because that purpose may so fail as to one that a court of equity may refuse to enforce specific performance as to it and remit the parties to their legal rights, justify a refusal of specific performance as to the other? *Page 324 
As we have said, we assume that the purpose of the defendant, known to all the parties, was to erect a building covering both the Biggs and the Flagg lots. We assume that purpose has failed because of the zoning ordinance which affects only the latter. We assume that Mrs. Flagg offered a marketable title. Yet we cannot hold that as between these plaintiffs and this defendant circumstances have so changed as to make the enforcement of the contract unfair. These circumstances affect other land with which the plaintiffs have no connection. Upon it the defendant might not build as it had planned. Its purpose in making the entire purchase, therefore, failed. But in balancing the equities between the parties, the expense of this failure should not be charged to the plaintiffs who have entered in good faith into a contract of sale, absolute except in one contingency which has not occurred.
It may be said that the plaintiff in the Anderson case was as innocent as are the plaintiffs here. Yet, there, the failure was caused by a regulation which affected her own land. It was not because of some collateral matter. Neither party being at fault, the change of circumstances which justified the refusal of specific performance directly affected the subject of the contract itself. We have found no well-considered case where specific performance has been refused except under such circumstances. The discretion to be exercised by courts of equity is a judicial discretion within defined limits.
The judgments appealed from must be reversed, and judgment directed for the plaintiffs for the relief demanded in the complaint, with costs in all courts.
HISCOCK, Ch. J., COLLIN, HOGAN, POUND and McLAUGHLIN, JJ., concur; ELKUS, J., not sitting.
Judgments reversed, etc. *Page 325